FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         May 18, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
CRYSTAL NICOLE KURI,

      Plaintiff - Appellant,

v.                                                        No. 16-3031
                                              (D.C. No. 2:15-CV-09293-JAR-GEB)
MATRIX CENTER; STEVE KAMAU;                                 (D. Kan.)
KELSEY STEPP; CHAD JACOBS;
ADDICTIVE BEHAVIORAL CHANGE
HEALTH GROUP,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

      Crystal Kuri is a nurse who worked for Addictive Behavioral Change Health

Group, LLC, also known as the Matrix Center. She says that her coworkers at the

Matrix Center poisoned her with methadone and made it look like she had stolen

drugs. Because of what they did, she says, she lost her job and could have died.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       After she was fired, Ms. Kuri sued her coworkers and the Matrix Center. She

filed the lawsuit in a federal district court. But the court decided it had no

jurisdiction, so it dismissed her case, and she appealed.

       In the United States, most cases are handled by state courts, not federal courts.

For a federal court to decide a case, it has to have subject-matter jurisdiction.1 It can

get subject-matter jurisdiction in one of two main ways: diversity jurisdiction or

federal question jurisdiction.

       For the court to have diversity jurisdiction, the plaintiffs and the defendants

have to be from different states. But Ms. Kuri and the defendants are all from

Kansas, so the district court did not have diversity jurisdiction.

       That leaves federal question jurisdiction. A court has federal question

jurisdiction if the lawsuit “arises under” federal law. 28 U.S.C. § 1331. A case

arises under federal law if federal law gives the plaintiff a right to sue, or if the

plaintiff’s complaint requires the court to decide a substantial question of federal law.

Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 689–90 (2006).




       1
         Subject-matter jurisdiction is jurisdiction over the issues in a case. Personal
jurisdiction, on the other hand, is jurisdiction over the parties. To hear a case, a court
needs both subject-matter jurisdiction and personal jurisdiction.
       Ms. Kuri argues that the district court shouldn’t have dismissed her case
because it had personal jurisdiction over the parties. But personal jurisdiction is not
enough. The court also needed subject-matter jurisdiction, and it didn’t have it.
       Ms. Kuri also argues that the district court had jurisdiction because it had
“Long-Arm Jurisdiction.” But long-arm statutes create personal jurisdiction, not
subject-matter jurisdiction. They don’t give Ms. Kuri a right to bring this case in
federal court.
                                            -2-
       This case does not arise under federal law. Ms. Kuri claims her situation was

investigated by federal agents, but an investigation by federal agents, by itself, does

not create any issues of federal law.

       Ms. Kuri also claims that the Matrix Center is federally regulated. She even

identifies the regulation: 42 C.F.R. § 8.12. But this case cannot arise under section

8.12. Although section 8.12 does regulate methadone treatment centers, it does not

allow for lawsuits by treatment centers’ employees. Even if the Matrix Center

violated section 8.12, that doesn’t give Ms. Kuri a right to sue in federal court.2

       Ms. Kuri asks us to find jurisdiction based on a number of other laws as well.

Most of them are general provisions governing the federal courts’ jurisdiction:

Article III of the Constitution, the Due Process Clause, 28 U.S.C. § 1331, and 28

U.S.C. § 1367. Others—the Judicial Improvement Acts of 1988 and 1990—relate to

the functioning of federal courts more generally. But none of them give her a right to

bring this case in federal court.

       The last law Ms. Kuri cites is 42 U.S.C. § 1983. This law would give Ms.

Kuri a right to sue in federal court—if it applied to her case. But it doesn’t.

Section 1983 allows suits only against people acting “under color of [law].” 42

U.S.C. § 1983. This means, roughly, that it allows suits against local governments or

government employees. The Matrix Center and Ms. Kuri’s coworkers are not local

       2
         The same is probably true of the “code of ethics regulated by the DEA, FDA
and the U.S. Attorney General’s Office,” which Ms. Kuri also lists as a source of
jurisdiction. (Appellant’s Br. at 3.) But we can’t be sure—she hasn’t identified that
code of ethics in enough detail for us to find it.
                                           -3-
governments or government employees, and they did not act under color of law. So

even if everything Ms. Kuri says is true, she cannot sue the Matrix Center or its

employees under section 1983.

      In short, Ms. Kuri claims that ten different laws give the district court

jurisdiction over her case, but none of them actually do. The district court was right:

it did not have jurisdiction. It had no authority to decide whether Ms. Kuri’s

allegations are true. It had no authority to give her the relief she asked for. It did the

only thing it could do: dismiss the case without prejudice.

      Ms. Kuri has brought her case in the wrong court, and the district court’s

dismissal is AFFIRMED.


                                             Entered for the Court


                                             Monroe G. McKay
                                             Circuit Judge




                                           -4-